Title: From Thomas Jefferson to the Senate, 18 November 1803
From: Jefferson, Thomas
To: Senate, the


               
                  To the Senate of the US.
               
               During the last recess of the Senate I have granted commissions for promotion and appointment in the military corps of the US. for the following persons & commands, which commissions will expire at the end of the present session of the Senate. I therefore now nominate the same persons for reappointment to the same commands, to wit. 
               
               Regiment of Artillerists
               Capt. Richard S. Blackburn to be Major, vice Danl. Jackson resigned Apr. 30. 1803. 
               1st. Lieutt. John Saunders to be Captain vice Blackburn promoted Apr. 30. 1803. 
               1st. Lieutt. Howell Cobb to be Captain vice   Izard resigned June 1. 1803. 
               John Livingston to be 2d. Lieutt. appointed April 25. 1803. of Virginia. 
               Charles M. Taylor of Pensylva: to be 2d. Lieutt. appointed July 18. 1803. 
               William L. Brent of Maryland to be 2d. Lieutt. appointed July 18. 1803.
               First regiment of Infantry.
               Lt. Col. Thomas Hunt to be Colonel, vice Hamtramck died Apr. 11. 1803. 
               Majr. Jacob Kingsbury of the 2d. regimt of infantry to be Lt. Col. of the 1st. regimt vice Hunt promoted Apr. 11. 1803. 
               1st. Lieutt. John Whipple to be Capt. vice Pasteur promoted Apr. 11. 1803. 
               2d. Lieutt. Horatio Stark to be 1st. Lieutt. vice Whipple promoted Apr. 11. 1803. 
               Ensign William Richardson to be 2d. Lieutt. vice McComb transferred to the Corps of engineers Oct. 12. 1803. 
               Ensign Anthony Campbell to be 2d. Lieutt. vice Stark promoted Apr. 11. 1803. 
               Ensign Thomas B. Steele to be 2d. Lieutt. vice Brownson resigned Nov. 15. 1803. 
               Neal Duffee of New York to be Ensign. appointed July 18. 1803. 
               Jonathan Eastman of Vermont to be Ensign. appointed July 18. 1803.
               Second regiment of Infantry.
               Capt. Thomas Pasteur of the 1st. regimt of Infantry to Majr. of the 2d. regimt. vice Kingsbury promoted Apr. 11. 1803. 
               1st. Lieutt: George Salmon to be Capt. vice Butler died May 6. 1803. 
               1st. Lieutt. John Campbell to be Capt. vice Purdy resigned Sep. 30. 1803. 
               2d. Lieutt. William Wooldridge to be 1st. Lieutt. vice Salmon promoted May 6. 1803. 
               2d. Lieutt. James Wilkinson to be 1st. Lieutt. vice Campbell promoted Sep. 30. 1803. 
               
               Ensign Wm. Simmons to be 2d. Lieutt. vice B. Wilkinson promoted Jan. 15. 1803. 
               Ensign Joseph Doyle to be 2d. Lieutt. vice Wooldridge promoted May 6. 1803. 
               Ensign John Miller to be 2d. Lieutt. vice J. Wilkinson promoted Sep. 30. 1803. 
               Samuel W. Sayre of Pensylvania to be Ensign appointed Apr. 14. 1803. 
               William P. Clyma of Virginia to be Ensign. appointed Apr. 14. 1803. 
               Reuben Chamberlin of New Hampshire to be Ensign. appointed July 19. 1803. 
               Richard Chew of Maryland to be Surgeon’s mate. appointed May 2. 1803. 
               Calvin Taylor of Vermont to be Surgeon’s mate. appointed July 16. 1803. 
               I also nominate the following persons for the appointments now proposed
               
                  
                     
                     Robert Richie of Maryland to be 2d. Lieutt. in the regiment of Artillerists. 
                  
                  
                     
                     Richard Smith of Maryland to be 2d. Lieutt. in the regiment of Artillerists.
                  
                  
                     
                     Alpha Kingsley of Vermont to be Ensign in the 1st. regiment of Infantry.
                  
                  
                     
                     Gideon Warner of Vermont to be Ensign in the 1st. regiment of Infantry.
                  
                  
                     
                     Samuel Williamson of Pensylvania to be Ensign in the 2d. regiment of Infantry.
                  
                  
                     
                     Gilbert C. Russell of Tennissee to be Ensign in the 2d. regiment of Infantry.
                  
                  
                     
                     John Watson of New York to be Surgeon’s mate in the army of the US.
                  
                  
                     
                     John Griffin of North Carolina to be Surgeon’s mate in the army of the US.
                  
               
               
                  Th: Jefferson Nov. 18. 1803.
                
               
            